The Chancellor.
This cause is brought to a hearing upon the bill and answer, and I am, therefore, to take the answer as true.
Winter, in December, 1801,. purchased the equity of redemption in the mortgaged premises, and he shortly after-wards paid off an outstanding mortgage, and took an assignment of it, and thereby united in himself the legal and equitable estates, or the whole interest in the land. The question is, whether the incumbrance was not, by that act, extinguished ?
In Forbes v. Moffatt, (18 Vesey, 384.) a mortgagee of land afterwards took the equity of redemption by will, and it was held to be a question of intention, declared or presumed, whether in taking the estate, he meant the charge to sink into it, orto continue distinct from it. The charge, said the master of the rolls, had always been held to merge, when it was indifferent to the party in whom the interests had united, whether the charge should, or should not sink. In the present case, the intention of Winter was to extinguish the mortgage. It was paid off by him, and it was many years after that redemption, before he undertook to sell and assign the mprtgage as a subsisting incumbrance. I am very apprehensive, that the sale or assignment was made with unwarrantable views. It bears date, indeed, in March, 1810, but it was not acknowledged until after the sale of the land to the defendant, in January, 1811, for a full price, and with full covenants of warranty. The an*56sxver avers a belief that the assignment was subsequent te the deed to the defendent, and there is no proof to show vvhen the assignment was actually made.
There is no reason appearing from the case, why the two estates should have been kept distinct in the hands of Winter, and xve have seen to what abuse it may lead. Unless some beneficial interest for keeping up the distinction clearly appears, we ought rather to adopt the ordinary and natural conclusion, that when the owner of the equity of redemption pays off a subsisting mortgage, he does it to exonerate his estate. We ought, as a general rule, to follow the principle, that in the union of the equitable and legal estates in the same person, the former is merged and extinguished.
Bill dismissed, xvithout costs.